
	

113 HR 3998 : Albuquerque, New Mexico, Federal Land Conveyance Act of 2014
U.S. House of Representatives
2014-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS2d Session
		H. R. 3998
		IN THE SENATE OF THE UNITED STATES
		June 18, 2014Received; read twice and referred to the Committee on Environment and Public WorksAN ACT
		To authorize the Administrator of General Services to convey a parcel of real property in
			 Albuquerque, New Mexico, to the Amy Biehl High School Foundation.
	
	
		1.Short titleThis Act may be cited as the Albuquerque, New Mexico, Federal Land Conveyance Act of 2014.
		2.DefinitionsIn this Act:
			(1)AdministratorThe term Administrator means the Administrator of General Services.
			(2)Federal landThe term Federal land means the real property, including any improvements thereon, located in Albuquerque, New Mexico,
			 that, as determined by the Administrator, subject to survey, generally
			 consists of lots 12 through 19, and for the westerly boundary, the portion
			 of either lot 19 or 20 which is the outside west wall of the basement
			 level of the Old Post Office building, and which has a municipal address
			 of 123 Fourth Street, SW., in Block 18, New Mexico Town Company’s Original
			 Townsite, Albuquerque, New Mexico.
			(3)FoundationThe term Foundation means the Amy Biehl High School Foundation.
			3.Conveyance of real property in Albuquerque, New Mexico, to the Amy Biehl High School Foundation
			(a)ConveyanceNotwithstanding any other provision of law, not later than 90 days after the date of enactment of
			 this Act, the Administrator shall offer to convey to the Foundation, by
			 quitclaim deed, all right, title, and interest of the United States in and
			 to the Federal land.
			(b)ConsiderationAs consideration for conveyance of the Federal land under subsection (a), the Administrator shall
			 require the Foundation to pay to the Administrator consideration in an
			 amount equal to the fair market value of the Federal land, as determined
			 based on an appraisal that is acceptable to the Administrator.
			(c)Costs of conveyanceThe Foundation shall be responsible for paying—
				(1)the costs of an appraisal conducted under subsection (b); and
				(2)any other costs relating to the conveyance of the Federal land under this Act.
				(d)Proceeds
				(1)DepositNet proceeds received under subsection (b) shall be paid into the Federal Buildings Fund
			 established under section 592 of title 40, United States Code.
				(2)ExpenditureAmounts paid into the Federal Buildings Fund under paragraph (1) shall be available to the
			 Administrator, in amounts specified in appropriations Acts, for
			 expenditure for any lawful purpose consistent with existing authorities
			 granted to the Administrator.
				(e)Additional terms and conditionsThe Administrator may require that any conveyance under subsection (a) be subject to such
			 additional terms and conditions as the Administrator considers appropriate
			 to protect the interests of the United States.
			(f)DeadlineThe conveyance of the Federal land under this Act shall occur not later than 3 years after the date
			 of enactment of this Act.
			
	Passed the House of Representatives June 17, 2014.Karen L. Haas,Clerk
